 



Exhibit 10.46
Execution Copy
SECOND AMENDED AND RESTATED ASSIGNMENT
AND SECURITY AGREEMENT
between
WESTMORELAND PARTNERS
(as Debtor)
and
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
(as Agent)
Dated as of February 11, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
1.
  Definitions     1  
2.
  Confirmation of Security Interest; Creation of Security Interest     2  
3.
  Representations, Warranties and Covenants     6  
4.
  Default     8  
5.
  Rights and Remedies Upon Default     8  
6.
  Assignment of Permits; Etc.     11  
7.
  Security Interest Absolute     11  
8.
  Agent Appointed Attorney-in-Fact     12  
9.
  Agent May Perform     12  
10.
  Debtor Remains Liable     12  
11.
  Reasonable Care     12  
12.
  Other Powers     13  
13.
  No Duty on Agent’s Part     13  
14.
  Role of Agent     14  
15.
  Relation to Other Security Documents     14  
16.
  Further Assurances     14  
17.
  Notices     15  
18.
  Other Remedies     16  
19.
  Waiver     16  
20.
  Expenses     17  
21.
  Time of Essence     17  
22.
  Binding Upon Successors     17  
23.
  Captions     17  
24.
  Governing Law and Jurisdiction     17  
25.
  Amendment     18  
26.
  Severability     18  
27.
  Secured Parties Not Liable     18  
28.
  Termination; Release of Pledged Collateral     18  
29.
  Limitation of Recourse     18  
30.
  Counterparts     19  

i



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED ASSIGNMENT
AND SECURITY AGREEMENT
     This SECOND AMENDED AND RESTATED ASSIGNMENT AND SECURITY AGREEMENT (this
“Security Agreement”), dated as of February 11, 2008, between WESTMORELAND
PARTNERS, a Virginia general partnership (“Debtor”), and PRUDENTIAL INVESTMENT
MANAGEMENT, INC., as agent (“Agent”) on behalf of and for the benefit of the
Secured Parties under the Loan Agreement (defined below).
WITNESSETH:
     WHEREAS, Debtor, Agent, certain lenders and other parties are parties to
that certain Amended and Restated Construction and Term Loan Agreement, dated as
of December 1, 1993, (as amended, the “Original Credit Agreement”), providing
for the financing of the construction and operation of the Rova I Facility and
the Rova II Facility (as defined therein);
     WHEREAS, simultaneously with the entering into of the Original Credit
Agreement, Debtor and Agent entered into an Amended and Restated Assignment and
Security Agreement dated as of December 1, 1993 (the “Original Security
Agreement”), pursuant to which Debtor granted a security interest in the
Collateral (as defined in the Original Security Agreement) to Agent for the
benefit of the Secured Parties to secure Debtor’s obligations under the Original
Credit Agreement;
     WHEREAS, the Original Credit Agreement is being amended and restated in
order to, among other things, issue Tranche C Senior Loans, Senior Subordinated
Fixed Rate Loans and Junior Subordinated Floating Rate Loans, subject to the
terms and conditions set forth therein, and to amend and restate the other terms
and conditions of the Original Credit Agreement, in each case as further set
forth in the Loan Agreement (as defined below); and
     WHEREAS, the parties desire to amend and restate the Original Security
Agreement on the terms hereinafter set forth in order to, among other things,
confirm the security interest created pursuant to the Original Security
Agreement in connection with the Loan Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and in order to induce the Lenders to make such loans, the parties hereto agree
that the Original Security Agreement is hereby amended and restated in its
entirety as follows:
     1. Definitions.
     For purposes of this Security Agreement and unless the context otherwise
requires, all capitalized terms used herein which are defined in the Loan
Agreement (and not otherwise defined herein) shall have their respective
meanings as therein defined, and each of the following terms shall have the
respective meaning assigned thereto:
     “Code” means the Uniform Commercial Code as in effect in the State of New
York from time to time.





--------------------------------------------------------------------------------



 



     “Loan Agreement” means the Second Amended and Restated Loan Agreement,
dated as of February 11, 2008, among Debtor, as Borrower, The Prudential
Insurance Company of America and each Purchasing Lender (as defined therein), as
Lenders, and Prudential Investment Management, Inc., as Agent, as the same may
be amended, modified or supplemented from time to time.
     2. Confirmation of Security Interest; Creation of Security Interest.
          (a) As security for the full payment or performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations (defined
below) now existing or hereafter arising, Debtor hereby confirms the grant made
by Debtor on the December 1, 1993 pursuant to the terms of the Original Security
Agreement, and hereby assigns, conveys, mortgages, pledges, hypothecates,
transfers and grants, in favor of Agent for the benefit of the Secured Parties a
lien on and first priority security interest (the “Security Interest”) in all of
Debtor’s right, title and interest in and to all of its properties, assets and
rights, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (collectively, the “Collateral”),
including: all personal and fixture property of every kind and nature, including
all goods (including inventory, equipment and accessions thereto), instruments
(including promissory notes), timber to be cut, documents (including, if
applicable, electronic documents), accounts (including health-care-insurance
receivables), chattel paper (whether tangible or electronic), deposit accounts,
securities accounts, letter of credit rights (whether or not the letter of
credit is evidenced by a writing), commercial tort claims, securities and all
other investment property, supporting obligations, any other contract rights or
rights to the payment of money, insurance claims and proceeds, tort claims and
all general intangibles (including payment intangibles), including, without
limitation:
          (A) The following agreements:
          (i) Rova I Power Purchase Agreement;
          (ii) Rova I Coal Supply Guaranty;
          (iii) Rova I Coal Supply Agreement;
          (iv) Rova I Coal Supply Subcontract;
          (v) Rova I Three Party Agreement;
          (vi) Rova I Railcar Assignment;
          (vii) Rova I Lime Railcar Lease Agreement;
          (viii) Rova I Lime Supply Agreement;
          (ix) Rail Transportation Agreement;
          (x) Energy Services Agreement;

2



--------------------------------------------------------------------------------



 



          (xi) Steam Host Guaranty;
          (xii) Operating Contract;
          (xiii) Water Service Agreement;
          (xiv) Ash Disposal Agreement;
          (xv) Partnership Agreement;
          (xvi) Venture Management Agreement;
          (xvii) Easement Agreements;
          (xviii) The consent of each party (other than Debtor) to each of the
Rova I Project Documents, where applicable, to the assignment thereof by Debtor
to Agent for the benefit of the Secured Parties;
          (xix) The Rova II Power Purchase Agreement;
          (xx) The Rova II Coal Supply Agreement;
          (xxi) The Rova II Coal Supply Guaranty;
          (xxii) The Rova II Coal Subcontract;
          (xxiii) The Rova II Coal Subcontract Guaranty;
          (xxiv) The Rova II Three Party Agreement;
          (xxv) The Rova II Lime Supply Agreement;
          (xxvi) The Lime Transportation Agreement;
          (xxvii) The Step-in Rights Agreement;
          (xxviii) The consent of each party (other than Debtor) to each of the
Rova II Project Documents, where applicable, to the assignment thereof by Debtor
to Agent for the benefit of the Secured Parties;
          (xxix) Insurance Policies;
          (xxx) All authorizations, consents, approvals, registrations,
exemptions, permits and licenses from Governmental Authorities; provided that
any of the foregoing items described in this clause (xxx) which by its terms or
by operation of law would become void, voidable, terminable or revocable if
mortgaged, pledged or assigned hereunder or if a security interest therein is
granted hereunder, is expressly excepted and

3



--------------------------------------------------------------------------------



 



excluded from this grant to the extent necessary to avoid such voidness,
voidability, terminability or revocability;
          (xxxi) Any other agreement, except for Permitted Contracts (other than
Easement Agreements executed by (or on behalf of) Debtor in connection with the
Facilities or any of the Rova I Project Documents and Rova II Project Documents
and classified as a Rova I Project Document or Rova II Project Document by
Agent, in its sole discretion, with notice to Debtor); and
          (xxxii) Any other Permitted Contract which does not, by its terms,
prohibit the assignment thereof as security in the manner contemplated herein,
as each such document may be amended, supplemented or otherwise modified from
time to time (said documents, as amended, supplemented or modified, being
individually an “Assigned Agreement” and collectively the “Assigned
Agreements”), including, without limitation, (1) all rights of Debtor to receive
moneys due and to become due under or pursuant to the Assigned Agreements,
(2) all rights of Debtor to receive proceeds of any performance or payment bond,
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (3) all claims of Debtor for damages arising out of or for breach of
or default under the Assigned Agreements and (4) all rights of Debtor to
terminate, amend, supplement, modify or waive performance of the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder; provided that until the occurrence of an Event
of Default, Debtor may exercise all rights, interests and benefits under the
Assigned Agreements in any lawful manner not inconsistent with this Security
Agreement, the Loan Agreement and the other Loan Instruments;
     (B) All automobiles, trucks, boats and other rolling stock or moveable
personal property (“Rolling Stock”), including Rolling Stock for which the title
thereto is evidenced by a certificate of title issued by the United States or a
state which permits or requires a lien thereon to be evidenced upon such
certificate, in which Debtor now or at any time in the future may have an
interest. In connection therewith, Debtor shall notify Agent before acquiring
any such Rolling Stock, and provide Agent with (1) all lien entry forms and
similar documents, duly completed, executed and acknowledged, (2) the
certificates of title to such Rolling Stock and (3) such other information or
documents, in each case, to the extent required or desirable in order to enable
Agent to perfect its lien on such Rolling Stock for the equal and ratable
benefit of the Secured Parties. Upon execution of such lien entry forms and
other documents by Agent, Debtor shall, at its expense, cause such lien entry
forms and other documents to be presented to the appropriate authorities in
order to perfect Agent’s lien on such Rolling Stock for the equal and ratable
benefit of the Secured Parties;
     (C) All consents, registrations, licenses, permits, approvals,
certificates, variances, orders, exemptions and other authorizations now or
hereafter issued, made or granted with respect to the development, construction,
reconstruction, repair, alteration, addition, improvement, replacement, use,
operation or management of the Facilities and the Property (including, without
limitation, all Government Approvals now or hereafter

4



--------------------------------------------------------------------------------



 



held in the name or for the benefit of Debtor) (collectively, the “Permits”);
provided that any of the Permits which by their terms or by operation of law
would become void, voidable, terminable or revocable if mortgaged, pledged or
assigned hereunder or if a security interest therein were granted hereunder are
expressly excepted and excluded from the lien and terms of this Security
Agreement to the extent necessary to avoid such voidness, voidability,
terminability or revocability;
     (D) All equipment, machinery, apparatus, installations, facilities and
other tangible property owned by Debtor or hereafter acquired;
     (E) All accounts (other than the accounts referred to in Section 6.9(b) of
the Loan Agreement) and all balances therein, and all agreements, rights,
interests, inventory (including fuel supplies), goods, contract rights, chattel
paper, documents, instruments, general intangibles, fixtures, trade fixtures,
consumer goods, money and other assets owned by Debtor on the date hereof or
hereafter arising or acquired, including, without limitation, the improvements
and equipment associated with the Property and the Facilities, and designs,
plans and specifications relating to the Property and the Facilities owned by
Debtor or hereafter acquired, and any right, title or interest of Debtor under
any insurance, indemnity, warranty or guaranty in respect of the Property and
the Facilities or of any of the foregoing and any rents, revenues, incomes and
profits in respect of the Property and the Facilities; and
     (F) To the extent not included in the foregoing, all proceeds, products and
accessions of and to any and all of the foregoing, including, without
limitation, “proceeds,” as defined in Section 9-102(64) of the Code, including
whatever is received upon any collection, exchange, sale or other disposition of
any of the Collateral, and any property into which any of the Collateral is
converted, whether cash or noncash proceeds, and any and all other amounts paid
or payable under or in connection with any of the Collateral.
          (b) This Security Agreement and the Collateral secures, in accordance
with the provisions hereof, the following obligations, now existing or hereafter
arising (collectively, the “Obligations”):
          (i) payment and performance of each and every obligation, covenant and
agreement of Debtor now or hereafter existing contained in the Loan Agreement
and any of the other Loan Instruments, including, without limitation, the
“Obligations” as defined in the Loan Agreement, in each case whether for
principal, interest, fees, Yield-Maintenance Premium, if any, expenses or
otherwise, and any amendments or supplements thereto, extensions or renewals
thereof or replacements therefor;
          (ii) payment of all sums advanced in accordance herewith or in
accordance with the other Security Documents by or on behalf of the Secured
Parties to protect any of the Collateral purported to be covered hereby or
thereby, with interest thereon at the rate equal to the Default Interest Rate;

5



--------------------------------------------------------------------------------



 



          (iii) performance of every obligation, covenant and agreement of
Debtor contained in the Loan Agreement and any of the other Loan Instruments or
in any agreement now or hereafter executed by Debtor which recites that the
obligations thereunder are secured by this Security Agreement or the Collateral;
and
          (iv) payment of all sums, with interest thereon at the Default
Interest Rate, that may become due and payable to or for the benefit of the
Secured Parties pursuant to the terms of this Security Agreement;
in each case, when due (whether at stated maturity, by acceleration, because of
mandatory prepayment, or otherwise, and including the payment of amounts which
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), and in each case whether
direct or indirect, joint or several, absolute or contingent, liquidated or
unliquidated, now or hereafter existing, renewed or restructured, whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and including, without limitation, all indebtedness of Debtor under
any instrument now or hereafter evidencing or securing any of the foregoing.
     3. Representations, Warranties and Covenants.
     Debtor hereby represents, warrants and covenants as follows:
          (a) The grant of the Security Interest in the Collateral creates a
legal, valid and perfected first priority security interest in the Collateral,
now owned by Debtor or hereafter acquired (subject to Permitted Liens).
          (b) No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority, any regulatory body or any other Person
is required of Debtor with respect to (i) the grant of the Security Interest in
the Collateral or (ii) the exercise by Agent of the rights provided in this
Security Agreement, the Loan Agreement or any of the other Loan Instruments or
the remedies in respect of the Collateral pursuant to this Security Agreement,
the Loan Agreement or any of the other Loan Instruments.
          (c) Debtor shall immediately notify Agent of any claim against the
Collateral adverse to the interest of the Secured Parties hereunder.
          (d) Debtor has delivered to Agent a Perfection Certificate, a copy of
which is attached as Exhibit A to this Security Agreement. Debtor represents and
warrants to Agent and each Lender that: (i) Debtor’s exact legal name is stated
in the Perfection Certificate and on the signature page hereof; (ii) Debtor is
an organization of the type, and is organized in the jurisdiction, set forth in
the Perfection Certificate; (iii) the Perfection Certificate accurately sets
forth Debtor’s organizational identification number or accurately states that
Debtor has none; (iv) the Perfection Certificate accurately sets forth as of the
date hereof Debtor’s place of business, its chief executive office, the office
where Debtor keeps its records regarding the Collateral and the original
executed copies of the Assigned Agreements and, if different, Debtor’s mailing
address; and (v) all other information set forth in the Perfection Certificate
is accurate and complete as of

6



--------------------------------------------------------------------------------



 



the date hereof. Debtor shall notify Agent immediately in writing of any change
in the location of its chief executive office, principal place of business or
the office where such records and originals are kept, or the establishment by
Debtor of any other office or place of business, or the adoption or change of
its name or any trade name or fictitious business name and, upon written request
of Agent, shall execute any additional documents or certificates necessary to
reflect the adoption of or change in its name or any trade name or fictitious
business name.
          (e) Debtor agrees that from time to time, at its expense, Debtor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary, or that Agent may reasonably request, in
order to perfect and protect the Security Interest granted or purported to be
granted in the Collateral or to enable Agent to exercise and enforce its rights
and remedies with respect to the Collateral. Without limiting the generality of
the foregoing, Debtor will: (i) mark conspicuously each note, instrument or
chattel paper included in the Collateral with a legend indicating that such
note, instrument or chattel paper is subject to the security interest granted or
purported to be granted hereby; (ii) if any Collateral shall be evidenced by a
promissory note or other instrument or chattel paper, deliver and pledge to
Agent such note or instrument or chattel paper duly indorsed and accompanied by
duly executed instruments of transfer or assignment, all in form satisfactory to
Agent; and (iii) execute (if necessary) and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as Agent may request, in order to perfect and
preserve the security interest granted or purported to be granted hereby. Debtor
hereby authorizes Agent to file one or more such financing or continuation
statements, and amendments thereto, relating to all or any part of the
Collateral without the signature of Debtor where permitted by law. Copies of any
such statement or amendment thereto shall promptly be delivered to Debtor.
          (f) Debtor will keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral. Debtor will furnish to
Agent from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Agent may reasonably request, all in reasonable detail. Subject to
Section 6.10 of the Loan Agreement, Agent and the Secured Parties may inspect
the Collateral at any reasonable time and upon reasonable notice, wherever
located.
          (g) Debtor will not create, incur or permit to exist, will defend the
Collateral against, and will take such other action as is necessary to remove,
any lien or claim on or to the Collateral, other than Permitted Liens, and will
defend the right, title and interest of Agent in and to any of the Collateral
against the claims and demands of all persons whomsoever.
          (h) Debtor shall notify Agent promptly if any tangible items of
Collateral, or any items that are to become Collateral, are to be stored for any
length of time (other than temporary storage incident to transportation to the
Property) in any location other than the Property or Debtor’s chief executive
office. The notice shall specify, in such detail as is required by Agent:
(i) the items that are to be stored, (ii) the location at which such items are
to be stored and the name and addresses of the owner and operator of the storage
facility, (iii) the length of time that such items are to be stored at that
location and (iv) the name of the Person or entity who is the owner of such
items. If required by Agent, Debtor shall execute additional security

7



--------------------------------------------------------------------------------



 



agreements, financing statements and other related documents, all in form
reasonably satisfactory to Agent, covering the items that are to be stored. If
for any reason Agent, on behalf and for the benefit of the Secured Parties,
cannot perfect a first priority security interest in the items stored or to be
stored, then upon instructions from Agent, Debtor shall promptly transport such
items to the Property. Upon instructions from Agent, Debtor shall obtain such
additional insurance on the Collateral stored at any location other than the
Property as Agent deems reasonably necessary to protect the Secured Parties’
interests.
     4. Default.
     The occurrence of any Event of Default (as defined in the Loan Agreement)
shall constitute an event of default (“Event of Default”) hereunder.
     5. Rights and Remedies Upon Default.
          (a) Upon the occurrence and continuance of an Event of Default
hereunder, for the benefit of and on behalf of the Secured Parties, Agent may do
one or more of the following:
          (i) Declare, without presentment, demand, protest or notice of any
kind, all of which Debtor hereby expressly waives, all Obligations and other
indebtedness and amounts secured hereby to be immediately due and payable,
whereupon all of said Obligations and other indebtedness and amounts declared
due and payable shall be and become immediately due and payable (provided that
if, with respect to Debtor, an Event of Default occurs pursuant to
Section 7.1(i) or (j) of the Loan Agreement, the acceleration provided for in
this Section 5(a)(i) shall be deemed to have been made upon the occurrence of
such Event of Default without declaration or any other action by Agent);
          (ii) Take all cash held by Depositary or in any Local Bank Account and
all cash proceeds received or receivable by Depositary in respect of the
Collateral and then or at any time thereafter apply the same (after payment of
any amounts payable to Agent pursuant to Section 20 hereof), in whole or in
part, for the benefit of the Secured Parties in satisfaction of all or any part
of the Obligations in the manner specified in Section 5(b) hereof, unless
otherwise agreed by all Lenders in a writing delivered to Agent;
          (iii) give notice of the Event of Default to any Person, collect
proceeds and amounts in respect of the Collateral, and enforce all rights of
Debtor in the Collateral;
          (iv) take possession of any or all of the Collateral, wherever it may
be found, and hold, store, repair, improve, operate and manage the same;
          (v) Upon notice to Debtor, which notice need not be in writing (but
which notice shall promptly be confirmed in writing), make such payments and do
such acts as Agent may deem necessary to protect, perfect or continue the
perfection of the Secured Parties’ Security Interest in the Collateral
including, without limitation, paying,

8



--------------------------------------------------------------------------------



 



purchasing, contesting or compromising any encumbrance, charge or lien which is,
or purports to be, prior to or superior to the Security Interest in the
Collateral, and commencing, appearing or otherwise participating in or
controlling any action or proceeding purporting to affect the Secured Parties’
Security Interest in or ownership of the Collateral;
          (vi) Foreclose this Security Agreement as herein provided or in any
manner permitted by law transfer to or register in the name of Agent or its
nominees any and all of the Collateral, and exercise any and all of the rights
and remedies conferred upon the Secured Parties by the Project Documents or the
Loan Instruments either concurrently or in such order as Agent may determine
without affecting the rights or remedies to which the Secured Parties may be
entitled under the Loan Instruments;
          (vii) In accordance with Law, accept the Collateral in full or partial
satisfaction of the Obligations; and
          (viii) Exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party after default under the Code, and sell,
license or otherwise dispose of the Collateral or any part thereof in a
commercially reasonable manner, at public or private sale, at any exchange,
broker’s board or at any of Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such price or prices, and upon such other terms as are
commercially reasonable. Debtor agrees that, to the extent notice of any such
disposition shall be required by Law, at least ten (10) days’ notice to Debtor
of the time and the place of any public disposition or the time after which any
private disposition is to be made shall constitute reasonable notification.
Agent shall not be obligated to make any sale of the Collateral regardless of
notice of sale having been given. Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Agent shall incur no liability as a result of the manner of
disposition of the Collateral, or any part thereof, at any private disposition
conducted in a commercially reasonable manner. Debtor hereby waives, to the
extent permitted by Law, any claims against Agent arising by reason of the fact
that the price at which the Collateral, or any part thereof, may have been
disposed of at a private disposition was less than the price which might have
been obtained at a public disposition or was less than the aggregate amount of
the Obligations. To the extent permitted by Law, Debtor hereby specifically
waives all rights of redemption, stay or appraisal which it has or may have
under any Law now existing or hereafter enacted. Debtor authorizes Agent, at any
time and from time to time, to execute, in connection with a disposition of the
Collateral pursuant to the provisions of this Agreement, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

9



--------------------------------------------------------------------------------



 



If Agent shall have exercised its rights and remedies hereunder:
                    (A) Upon request by Agent or any Lender after the occurrence
of an Event of Default, Debtor agrees, promptly and at its own expense, to
assemble any or all of the Collateral and make it available to Agent.
                    (B) Agent will be entitled to sell the Collateral on any
commercially reasonable terms, and Debtor agrees that a private sale or a sale
on extended payment terms, or in exchange for property, stock or other
consideration will not in and of itself be deemed to be commercially
unreasonable. The Collateral may be sold in one lot as an entirety or in
separate parcels. Any Lender may purchase any or all of the Collateral sold at
any public sale and, to the extent permitted by applicable Law, may purchase any
or all of the Collateral sold at any private sale, including by a credit bid.
                    (C) Agent may restrict the prospective bidders or purchasers
at any sale in a commercially reasonable fashion as to their number, nature of
business, financial or business expertise, net worth or financial resources and
investment intention or on the basis of any other factors that are commercially
reasonable.
                    (D) Agent will not be obligated to hold any sale pursuant to
any such notice and may, without notice or publication, adjourn any public or
private sale by announcement at the time and place fixed for such sale, and a
subsequent sale may be held at the time and place designated in such
announcement without further notice or publication. To the extent permitted by
applicable law, Debtor irrevocably waives any right it may have to make a demand
of performance or other demand, advertisement, judicial hearing or notice to it
or any other Person in connection with the collection, sale or other disposition
of, or realization upon, the Collateral.
                    (E) Before any sale or disposition of the Collateral, Agent
at its option may cause any or all of such Collateral to be improved, repaired
or reconditioned in such manner and to such extent as Agent may deem advisable.
Agent may also settle, pay or discharge any or all taxes, Liens, claims and
other charges with respect to the Collateral, and may procure or continue
insurance with respect to the Collateral. All sums expended by Agent pursuant to
this clause (E) will constitute Obligations. Neither Agent nor any Lender will
have any duty to take any action authorized by this clause (E), and no sale of
the Collateral will be deemed to have been commercially unreasonable by reason
of Agent’s decision not to take any such action.
                    (F) Except to the extent required by applicable law, neither
Agent nor any Lender will be required to marshal any Collateral or any
guaranties of the Obligations, or to resort to any item of the Collateral or any
guaranty in any particular order, and Agent’s rights with respect to the
Collateral and any guaranties will be cumulative and in addition to all other
rights, however existing or arising. To the extent permitted by applicable law,
Debtor irrevocably waives, and agrees that it will not invoke or assert, any law
requiring or relating to the marshaling of collateral or any other law which
might cause a delay in or impede the enforcement of Agent’s rights under this
Security Agreement or any other Financing Document.

10



--------------------------------------------------------------------------------



 



                    (G) The sale or other transfer pursuant to this Security
Agreement of any right, title or interest of Debtor in any item of the
Collateral will operate to permanently divest Debtor and all Persons claiming
under or through Debtor of such right, title or interest, and will be a
perpetual bar, both at law and in equity, to any and all claims by Debtor or any
such Person with respect to such item of the Collateral.
          (b) The proceeds of any sale or realization of the Collateral shall be
applied as follows:
          (i) To the repayment of the reasonable costs and expenses of retaking,
holding and preparing for the sale and the selling of the Collateral (including,
without limitation, legal expenses and attorneys’ fees) and the discharge of all
assessments, encumbrances, charges or liens, if any, on the Collateral prior to
the lien hereof (except any taxes, assessments, encumbrances, charges or liens
subject to which such sale shall have been made);
          (ii) To the payment in full of the “Obligations” (as defined in the
Loan Agreement) in accordance with the priority of application specified in
Section 2.6(b) of the Loan Agreement, and then to the payment in full of all
other Obligations;
          (iii) To the payment of any other outstanding obligations of Debtor
under the Project Documents; and
          (iv) The surplus, if any, shall be paid to Debtor if lawfully entitled
to receive the same or shall be paid to whomsoever a court of competent
jurisdiction may direct.
     6. Assignment of Permits; Etc.
     Debtor shall, upon the occurrence of an Event of Default and at the request
of Agent, assign, transfer or otherwise furnish to Agent (to the extent so
assignable or transferable) or to any designee of Agent, all of Debtor’s rights
and interest in, to and under all Governmental Requirements, offsets and similar
rights issued under or in connection with Laws enacted or promulgated for the
protection of the environment or the public health, including, without
limitation, Governmental Requirements respecting air emissions (including air
emission reduction, credits or offsets), wastewater discharge and solid or
hazardous waste management, which are required from time to time to permit the
Rova I Facility and/or Rova II Facility, as the case may be, to be operated in
accordance with all applicable Laws. Debtor agrees to use its best efforts to
have renewed or extended in the name of Agent or its designee (or other Person
operating the Rova I Facility and/or the Rova II Facility, as the case may be),
or otherwise to obtain for Agent (or such other Person) the benefits of all of
the Governmental Requirements and other rights referred to in the immediately
preceding sentence to the extent that such Governmental Requirements and other
rights shall not be assignable.

11



--------------------------------------------------------------------------------



 



     7. Security Interest Absolute.
     All rights of Agent and the Secured Parties hereunder, the Security
Interest and all obligations of Debtor hereunder, shall be absolute and
unconditional irrespective of:
          (i) any lack of validity or enforceability of the Original Security
Agreement, the Loan Instruments or the Assigned Agreements or any other
agreement or instrument relating thereto;
          (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Loan Instruments or the Assigned
Agreements; or
          (iii) any exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to or departure from any
guaranty, for all or any of the Obligations.
     8. Agent Appointed Attorney-in-Fact.
     Debtor hereby irrevocably constitutes and appoints Agent to act, upon the
occurrence of an Event of Default, as Debtor’s attorney-in-fact (which
appointment as attorney-in-fact shall be coupled with an interest and
irrevocable), with full authority in the place and stead of Debtor and in the
name of Debtor or otherwise, from time to time in Agent’s discretion, to take
any action and to execute any instrument which Agent may deem necessary or
advisable to accomplish the purposes of this Security Agreement. Debtor hereby
ratifies and confirms all actions taken by Agent or its agents pursuant to this
power of attorney.
     9. Agent May Perform.
     Upon the occurrence and continuance of an Event of Default or if Agent
reasonably determines that an Event of Default is imminent, Agent, without
releasing Debtor from any obligation, covenant or condition hereof, itself may
make any payment or perform, or cause the performance of, any such obligation,
covenant, condition or agreement or any other action in such manner and to such
extent as Agent may deem necessary to protect, perfect or continue the
perfection of the Secured Parties’ Security Interest in the Collateral.
     10. Debtor Remains Liable.
     Anything herein to the contrary notwithstanding, Debtor shall remain liable
under the Assigned Agreements to the extent set forth therein to perform all of
its duties and obligations thereunder to the same extent as if this Security
Agreement had not been executed. The exercise by Agent of any of the rights
hereunder shall not release Debtor from any of its duties or obligations under
the Assigned Agreements. Neither Agent nor any other Secured Party shall have
any obligation or liability under the Assigned Agreements by reason of this
Security Agreement, nor shall Agent or any other Secured Party be obligated to
perform any of the obligations or duties of Debtor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

12



--------------------------------------------------------------------------------



 



     11. Reasonable Care.
          (a) Agent shall exercise the same degree of care hereunder as it
exercises or would exercise in connection with similar transactions for its own
account. Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which Agent accords or would
accord collateral held by Agent in similar transactions for its own account;
provided, however, it is expressly understood that Agent shall not have
responsibility for taking any steps to preserve rights against any parties with
respect to the Collateral. In furtherance of the foregoing, to the extent Laws
impose on Agent an obligation to exercise remedies in a commercially reasonable
manner, Debtor acknowledges and agrees that, to the extent consistent with Law,
it is not commercially unreasonable for Agent (i) to fail to incur expenses
reasonably deemed significant by Agent to prepare the Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to the Collateral to be disposed of, or to obtain or, if not
required by other Laws, to fail to obtain governmental or third party consents
for the collection or disposition of the Collateral to be collected or disposed
of, (iii) to fail to exercise collection remedies against account debtors or
other persons obligated on the Collateral or to remove Liens or encumbrances on
or any adverse claims against the Collateral, (iv) to exercise or fail to
exercise collection remedies against account debtors and other Persons obligated
on the Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise or fail to advertise dispositions of
the Collateral through publications or media of general circulation, whether or
not the Collateral is of a specialized nature, (vi) to hire or fail to hire one
or more professional auctioneers to assist in the disposition of the Collateral,
whether or not the Collateral is of a specialized nature, (vii) to disclaim
disposition warranties, (viii) to purchase or fail to purchase insurance or
credit enhancements to insure Agent against the risk of loss, collection or
disposition of the Collateral, or (ix) to obtain or fail to obtain the services
of brokers, investment bankers, consultants and other professionals to assist
Agent in the collection or disposition of any of the Collateral.
          (b) Without limiting the generality of the foregoing and except as
otherwise provided by Law, Agent shall not be required to resort to any item of
the Collateral or guarantees in any particular order; and all of Agent’s rights
hereunder and in respect of such Collateral and guarantees shall be cumulative
and in addition to all other rights, however existing or arising.
     12. Other Powers.
     Debtor authorizes Agent, at any time and from time to time, to execute, in
connection with a sale of the Collateral pursuant to the provisions of this
Security Agreement, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.
     13. No Duty on Agent’s Part.
          (a) The grant to Agent under this Security Agreement of any right or
power does not impose upon Agent any duty to exercise such right or power. Agent
will have no

13



--------------------------------------------------------------------------------



 



obligation to take any steps to preserve any claim or other right against any
Person or with respect to any Collateral.
          (b) To the extent permitted by applicable law, Debtor waives all
claims against Agent or its agents arising out of the repossession, taking,
retention, storage, operation or sale of the Collateral except to the extent
such actions constitute gross negligence or willful misconduct of such Person.
Debtor waives any claim it may have based on the allegation or fact that the
price obtained for Collateral sold at a private sale was less than could have
been obtained for the same Collateral at a public sale. All risk of loss,
damage, diminution in value or destruction of the Collateral will be borne by
Debtor. Agent will have no responsibility for any act or omission of any
carrier, warehouseman, bailee, forwarding agency, broker, operator or any other
Person. Agent will have no responsibility to Debtor for any act or omission of
Agent, except to the extent such act or failure to act constitutes gross
negligence or willful misconduct by such Person.
          (c) Agent will be accountable only for such proceeds as Agent actually
receives as a result of the exercise of its rights under this Security
Agreement, and delivery or other proper accounting of such proceeds or the
Collateral by Agent to Debtor or the assignee of the Obligations will discharge
Agent of all liability therefor.
     14. Role of Agent.
     The rights, duties, liabilities and immunities of Agent and its appointment
and replacement hereunder shall be governed by Article 8 of the Loan Agreement.
     15. Relation to Other Security Documents.
     The provisions of this Security Agreement supplement the provisions of any
real estate mortgage or deed of trust granted by Debtor to Agent, for the
benefit of the Secured Parties, and which secures the payment or performance of
any of the Obligations. Nothing contained in any such real estate mortgage or
deed of trust shall derogate from any of the rights or remedies of Agent
hereunder.
     16. Further Assurances.
          (a) Debtor agrees that from time to time, at the expense of Debtor,
Debtor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or desirable, or that Agent
or any Lender may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.
          (b) Debtor hereby authorizes Agent and each Lender at the expense of
Debtor (including the fees and expenses of counsel to Agent and any Lender) to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral without the signature of Debtor
where permitted by law. Such statements may describe the Collateral as all
assets of Debtor or words of similar effect, or with greater detail. A

14



--------------------------------------------------------------------------------



 



photocopy or other reproduction of this Security Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. Debtor understands and agrees that
even though they have no obligation to do so, with respect to any financing
statement, Agent and the Lenders may file (at the expense of Debtor, including
the fees and expenses of counsel to Agent and any Lender) any continuation
statement or amendment where failure to file could reasonably be expected to
result in the ineffectiveness of such financing statement at any time within
three months of any such proposed filing. Debtor also ratifies its authorization
for Agent and the Lenders to have filed in any Code jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.
Notwithstanding the foregoing, Debtor agrees to prepare and arrange for the
filing of all financing statements, continuation statements and amendments
thereto necessary to perfect or maintain the perfection of Agent’s security
interest in the Collateral and to obtain any necessary Agent authorization for
such filing. Neither Agent nor any Lender shall have any obligation to perfect
or maintain the perfection of Agent’s security interest in the Collateral or to
file any financing statements, continuation statements or amendments thereto in
any public office at any time or times.
          (c) Debtor will furnish to Agent and the other Secured Parties from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as any of
the Secured Parties may reasonably request, all in reasonable detail.
          (d) Debtor will furnish to the Secured Parties in every odd numbered
year on or before December 1 of such year (commencing December 1, 2009), an
opinion of counsel acceptable to the Secured Parties (i) stating that all action
has been taken with respect to the filing, recording, re-filing and re-recording
of the Security Documents and/or financing statements and continuation
statements with respect thereto as is necessary to protect and preserve the
rights and interests of Agent in and to the Collateral and the Liens on and in
the Collateral created hereby and by the other Security Documents and reciting
the details of such action or referring to prior opinions of counsel in which
such details are given and (ii) stating what, if any, action of the foregoing
nature may reasonably be expected to become necessary during the next 27 months
in order to protect and preserve the rights and interests of Agent in and to the
Collateral and the Liens on and in the Collateral created hereby.
          (e) Debtor shall pay all filing, registration and recording fees or
re-filing, re-registration and re-recording fees, and all expenses incident to
the execution and acknowledgment of this Security Agreement, and any instruments
of further assurance, and all Federal, state, county and municipal stamp taxes
and other taxes, duties, imports, assessments and charges arising out of or in
connection with the execution and delivery of this Security Agreement, any
agreement supplemental hereto and any instruments of further assurance.
     17. Notices.
     All notices, demands, requests and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
(a) when presented personally, (b) when transmitted by facsimile to the number
specified below and the receipt

15



--------------------------------------------------------------------------------



 



confirmed, (c) when sent by overnight courier service, the Banking Day following
the date of delivery to such courier service, or such later day as demonstrated
by a bona fide receipt therefor, or (d) when sent by the United States Postal
Service, postage prepaid, registered or certified, return receipt requested, the
date received, addressed to the respective party, as the case may be, at the
following address, or such other address as any party may from time to time
designate by written notice to the others as herein required.

         
 
  If to Debtor:   WESTMORELAND PARTNERS
 
      Westmoreland Partners
 
      c/o Westmoreland Energy LLC
 
      2 North Cascade Avenue
 
      Colorado Springs, Colorado 80903
 
      Attention: Chief Financial Officer
 
      Telecopy: (719) 448-8098
 
       
 
  with copy to:   WESTMORELAND PARTNERS
 
      c/o Westmoreland Energy LLC
 
      2 North Cascade Avenue
 
      Colorado Springs, Colorado 80903
 
      Attention: General Counsel
 
      Telecopy: (719) 448-8097
 
       
 
  with copies to:   Westmoreland-Roanoke Valley, L.P.
 
      Westmoreland-North Carolina Power, LLC c/o
 
      Westmoreland Energy, Inc.
 
      300 Preston Avenue
 
      Fifth Floor
 
      Charlottesville, Virginia 22902
 
      Attention: Vice President, Finance
 
      Telecopy: (804) 980-5225
 
       
 
  If to Agent:         
 
       
 
      Prudential Investment Management, Inc.
 
      c/o Prudential Capital Group
 
      2200 Ross Avenue, Suite 4200E
 
      Dallas, TX 75201
 
      Attention: Managing Director, Electric Finance Group
 
      Telephone: (214) 720-6272
 
      Facsimile:    (214) 720-6297

     18. Other Remedies.
     Any and all remedies herein expressly conferred upon Agent shall be deemed
cumulative with, and not exclusive of, any other remedy conferred hereby, by the
other Loan Instruments or

16



--------------------------------------------------------------------------------



 



by law on Agent, and the exercise of any one remedy shall not stop, prevent or
preclude the exercise of any other remedy which Agent or the Secured Parties may
have until such time as all of Debtor’s Obligations under the Loan Instruments
shall have been satisfied, released and discharged in full. The application of
the Collateral to satisfy Debtor’s Obligations pursuant to the terms hereof
shall not operate to release Debtor from its Obligations until payment in full
of any deficiency has been made in cash.
     19. Waiver.
     By exercising or failing to exercise any of its rights, options or
elections hereunder, Agent, on behalf of the Secured Parties, shall not be
deemed to have waived any breach or default on the part of Debtor or to have
released Debtor from any of its Obligations secured hereby. A waiver or release
of Debtor shall be effective only if it is in writing and signed by Agent.
     20. Expenses.
     Debtor agrees to pay, upon demand, to Agent the amount of (a) any and all
fees and expenses, including, without limitation, the fees and expenses of
Agent’s counsel and of any experts and agents, which Agent may incur in
connection with (i) the execution and acknowledgment of this Security Agreement,
any agreement supplemental hereto and any instrument of further assurance, (ii)
the custody or preservation of the Collateral (including, without limitation,
any such fees and expenses incurred in connection with filing, registration and
recording, or refiling, reregistration and rerecording of this Security
Agreement or any evidence of the Security Interest in the Collateral), (iii) the
exercise or enforcement of any rights of Agent hereunder or (iv) the failure by
Debtor to perform or observe any of the provisions hereof, and (b) all federal,
state and local taxes, duties, imposts, assessments and charges arising in
connection with the execution and delivery of this Security Agreement, any
agreement supplemental hereto and any instrument of further assurance, together,
in respect of any amount payable pursuant to this Section 20, with interest
thereon at the Default Interest Rate from the date of demand for each such
payment by Agent.
     21. Time of Essence.
     Time is of the essence with respect to this Security Agreement and all of
its provisions.
     22. Binding Upon Successors.
     All agreements, covenants, conditions and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of each of the parties hereto.
     23. Captions.
     The caption or heading at the beginning of each Section and the table of
contents are for the convenience of the parties only and are not a part of this
Security Agreement.

17



--------------------------------------------------------------------------------



 



     24. Governing Law and Jurisdiction.
          (a) This Security Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York as to interpretation,
enforcement, validity, construction, effect and in all other respects, but
excluding perfection, which shall be governed by the laws of the jurisdiction
relevant thereto.
          (b) With respect to any legal action or proceeding brought by Agent or
the Secured Parties against Debtor arising out of or in connection with this
Security Agreement, Debtor hereby irrevocably (i) consents to the jurisdiction
of any state or federal court located in the State of New York, (ii) consents to
the service of process outside the territorial jurisdiction of said courts in
any such action or proceeding by mailing copies thereof by registered United
States mail, postage prepaid, to the address specified by Debtor for the receipt
of notices if such address is outside such territorial jurisdiction and
(iii) waive any objection to the venue of the aforesaid courts. Debtor hereby
irrevocably designates, appoints and empowers CT Corporation System (the
“Process Agent”, which has consented thereto) with offices on the date hereof at
111 Eighth Avenue, New York, New York 10019 as agent to receive for and on
behalf of Debtor service of process in the State of New York. Debtor agrees it
will at all times continuously maintain either a registered office or an agent
to receive service of process in the State of New York on behalf of itself and
its properties with respect to this Security Agreement.
     25. Amendment.
     This Security Agreement may be modified, amended or rescinded only by a
writing expressly referring to this Security Agreement and signed by all of the
parties hereto.
     26. Severability.
     Every provision of this Security Agreement is intended to be severable. If
any term or provision hereof is declared by a court of competent jurisdiction to
be illegal, invalid or unenforceable for any reason whatsoever, such illegality,
invalidity or unenforceability shall not affect the other terms and provisions
hereof, which terms and provisions shall remain binding and enforceable, and to
the extent possible all of such other provisions shall remain in full force and
effect.
     27. Secured Parties Not Liable.
     Neither this Security Agreement nor any action on the part of Agent or the
Secured Parties shall constitute an assumption by Agent or the Secured Parties
of any of the obligations of Debtor related to any of the Collateral, and Debtor
shall continue to be liable for all such Obligations whether incurred before or
after an Event of Default.
     28. Termination; Release of Pledged Collateral.
     This Security Agreement shall terminate, and all of the Collateral shall be
released automatically from the Security Interest therein, at such time that the
Secured Parties are

18



--------------------------------------------------------------------------------



 



required to release and terminate all Liens of the Security Documents pursuant
to Section 9.17 of the Loan Agreement.
     29. Limitation of Recourse.
     Anything herein to the contrary notwithstanding, the obligations of Debtor
under this Security Agreement are special obligations of Debtor and do not
constitute a debt or obligation of (and no recourse shall be had with respect
thereto to) any Partner or Affiliate of Debtor, or any shareholder, partner,
officer or director of any thereof as such, and any judicial proceedings the
Lenders or Agent may institute against Debtor shall be limited to seeking the
preservation, enforcement, foreclosure or other sale or disposition of the
Security Interest in the Collateral and the performance by Debtor of its other
covenants and obligations hereunder; absent fraud or willful misconduct on the
part of such Persons, no judgment for any deficiency upon the obligations
hereunder shall be obtainable by the Lenders or Agent against any Partner or
Affiliate of Debtor or any shareholder, partner, officer or director of any
thereof; provided that this Section 29 shall not limit the obligations of any of
the Partners or any Affiliate thereof under the Loan Agreement or any other Loan
Instrument to which such Person is a party.
     30. Counterparts.
     This Security Agreement may be executed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be duly executed as of the day and year first written above.

            WESTMORELAND PARTNERS, as Debtor
      By:   Westmoreland-Roanoke Valley, L.P.,
as general partner                               By:   WEI-Roanoke Valley, Inc.,
as general partner                               By:   /s/ David J. Blair      
  Name:   David J. Blair        Title:   CFO & Treasurer        PRUDENTIAL
INVESTMENT MANAGEMENT, INC., as Agent
      By:   /s/ Timothy M. Laczkowski    WHB     Name:   Timothy M. Laczkowski 
      Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[use applicable state form of Notary Block]

                 
STATE OF TEXAS
    )          
 
    )     ss.    
COUNTY OF DALLAS
    )          

     On February 5, 2008, before me, Melanie Brown, Notary Public, personally
appeared Timothy M. Laczkowski, o personally known to me or þ proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
     WITNESS my hand and official seal.

                  /s/ Melanie Brown       Signature of Notary Public           

Melanie Brown
Notary Public State of Texas
Commission Expires:
February 14, 2010

 



--------------------------------------------------------------------------------



 



Exhibit A
PERFECTION CERTIFICATE
     The undersigned, the                      of WESTMORELAND PARTNERS, a
Virginia general partnership (the “Debtor”), hereby certifies as follows:
     1. Name. The exact legal name of Debtor is
                                        .
     2. Other Identifying Factors.
          (a) The mailing address of Debtor is
                                        .
          (b) If different from its mailing address, Debtor’s place of business
or, if more than one, its chief executive office is located at:

          Address   County   State
 
       

          (c) The type of organization of Debtor is a                          .
          (d) The jurisdiction of Debtor’s organization is                     .
          (e) Debtor’s state issued organizational identification number [state
“None” if the state does not issue such a number] is                     .
          (f) Debtor’s EIN is                     .
     3. Other Names.
          (a) The following is a list of all other names (including trade names
or similar appellations) used by Debtor, or any other business or organization
to which Debtor became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:
     4. Other Current Locations.
          (a) The following are all other locations in which Debtor maintains
any books or records relating to its accounts, instruments, chattel paper,
general intangibles or mobile goods:

          Address   County   State
 
       

 



--------------------------------------------------------------------------------



 



          (b) The following are all other places of business of Debtor:

          Address   County   State
 
       

          (c) The following are all other locations where any of Debtor’s
inventory or equipment is located:

          Address   County   State
 
       

          (d) The following are the names and addresses of all persons or
entities other than Debtor, such as lessees, consignees, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of Debtor’s instruments, chattel paper, inventory or
equipment:

                  Name   Mailing Address   County   State          

     5. Prior Locations.
          (a) Set forth below is each location or place of business maintained
by Debtor during the past five years:

          Address   County   State
 
       

          (b) Set forth below is each other location at which, or other person
or entity with which, any of Debtor’s inventory or equipment has been held
during the past twelve months:

                  Name   Mailing Address   County   State          

2



--------------------------------------------------------------------------------



 



     6. Fixtures. Set forth below is a description of the real property on which
any of the Collateral consisting of fixtures are or are to be located (including
reference to a book and page number in the applicable recording office and the
name of the record owner of the real property) and the name and address of each
real estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded:
     7. Intellectual Property. Set forth below is a complete list of all United
States and foreign patents, copyrights, trademarks, trade names and service
marks registered or for which applications are pending in the name of Debtor:
     8. Securities; Instruments. Set forth below is a complete list of all
stocks, bonds, debentures, notes and other securities and investment property
owned by Debtor (provide name of issuer, a description of security and value):
     9. Motor Vehicles. Set forth below is a complete list of all motor vehicles
owned by Debtor (describe each vehicle by make, model and year and indicate for
each the state in which registered and the state in which based):

                  Make   Model   Model Year   Registered State   Vehicle
Location                  
 
               

     10. Bank Accounts. Set forth below is a complete list of all bank accounts
(including securities and commodities accounts) maintained by Debtor:

              Depositary Bank   Bank Address   Type of Account   Account No.    
         

     11. Commercial Tort Claims. Set forth below is a brief written description
of each commercial tort claim which Debtor holds:

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has signed this Certificate on
                          , 2007.

            WESTMORELAND PARTNERS, as Debtor
      By:   Westmoreland-Roanoke Valley, L.P.,
as general partner                               By:   WEI-Roanoke Valley, Inc.,
as general partner                               By:           Name:          
Title:        

4